Citation Nr: 1541343	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  07-24 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for right side numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and April and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In May 2015, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of that hearing is of record.

The record reflects that the RO has characterized the Veteran's psychiatric claim as two separate claims, one for service connection for PTSD and one for service connection for depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5.  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose, "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability, "that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  The Board, therefore, is recharacterizing the Veteran's claims accordingly as a single claim for service connection for a psychiatric disability to include PTSD and depression. 

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


REMAND

The Board finds that additional evidentiary development is needed prior to the adjudication of the claims on appeal.

Initially, the Board's review of the record reveals a May 2005 report in VA clinical records showing that the Veteran then had claims pending with the Social Security Administration (SSA).  The Veteran, on his August 2007 VA Form 9, indicated that he was receiving SSA disability benefits at the time.  The Veteran's receipt of SSA disability is also noted in an August 2014 deferred rating decision.  To date, however, there is no indication that the RO has attempted to obtain the Veteran's records from SSA.  Where there is actual notice to VA that the Veteran is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, further development to obtain the SSA records is in order. 

The Veteran reported at his 2015 hearing that he receives treatment for his depression at a VA treatment facility.  The record presently includes records from the Springfield, VA Outpatient Clinic (OPC) dated from May 2004 to June 2005.  On remand, the originating agency should undertake appropriate development to obtain any ongoing VA treatment records related to the Veteran's claimed disabilities dating since June 2005.  38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include records from the SSA (the decision granting SSA disability benefits and the records upon which the decision was based), and VA treatment records related to the claimed disabilities from the Springfield VA OPC, or any other VA healthcare facility from which the Veteran obtained treatment for the claimed disabilities, since June 2005.

2.  If any requested records related to remand instruction 1 are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




